DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on July 02nd, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, which is dependent from claim 1, recites the limitation “the first cladding layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim. No cladding layer is previously defined in claim 1.
Claim 5, which is dependent from claim 1, recites the limitation “the second cladding layer” in line 3.  There is insufficient antecedent basis for this limitation in the claim. No cladding layer is previously defined in claim 1.
For the purpose of compact prosecution, the examiner assumes claim 5 is dependent from claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammond, IV et al. (U.S. Patent Application Publication No. 2009/0221150).
Regarding to claim 1, Hammond teaches a carrier assembly, comprising:
a first carrier comprising an opening configured to accommodate a wafer, the first carrier being divided into a first segment and a second segment opposed to the first segment (Fig. 1, element 120; [0019], lines 13-15, first carrier 120 comprising an opening configured to accommodate wafer 116, the first carrier being divided into first segment in left side and second segment in right side); and
a second carrier (Fig. 1, element 114; [0019], lines 13-16) comprising
a projection structured to support the wafer (Fig. 1, the upper portion of element 114 under wafer 116 and surrounded by carrier 120
a base disposed beneath the projection, the base configured to extend in a lateral direction on either side of the projection so as to support the first and second segments of the first carrier on opposed sides of the projection (Fig. 1, the lower portion of element 114 under the projection portion and under the carrier 120).

    PNG
    media_image1.png
    643
    1224
    media_image1.png
    Greyscale

Regarding to claim 2, Hammond teaches the second carrier is disposed so as to support the wafer without adhesive between a bottom of the wafer and the second carrier (Fig. 1, no adhesive material between element 116 and carrier 114).
Regarding to claim 7, Hammond teaches the first carrier is structured to support the wafer when the second carrier is detached from the first carrier (Fig. 1, when the second carrier 114 is detached from the first carrier 120 (114 is moved down), the first carrier 120 supports the wafer 116).
Regarding to claim 8, Hammond teaches the opening is formed as a tee (Fig. 1, inverted T
Regarding to claim 9, Hammond teaches the first carrier is structured to maintain a position of the wafer when the first carrier is inverted, with the wafer being accommodated in the opening (Fig. 1, when the second carrier 114 is inverted, the first carrier 120 maintains position of the wafer 116).
Regarding to claim 10, Hammond teaches a plurality of openings (Fig. 1, the first opening is the opening which contacts the sidewall of the wafer, the second opening is the opening below the wafer, which contacts the edge of the bottom side of the wafer).
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daugherty (U.S. Patent No. 6,344,105).
Regarding to claim 1, Daugherty teaches a carrier assembly, comprising:
a first carrier comprising an opening configured to accommodate a wafer, the first carrier being divided into a first segment and a second segment opposed to the first segment (Fig. 2, element 208; column 5, lines 9-11, first carrier 208 comprising an opening configured to accommodate wafer 206, the first carrier being divided into first segment in left side and second segment in right side); and
a second carrier (Fig. 2, element 204; column 5, lines 9-11) comprising
a projection structured to support the wafer (Fig. 2, upper portion of element 204); and
a base disposed beneath the projection, the base configured to extend in a lateral direction on either side of the projection so as to support the first and second segments of the first carrier on opposed sides of the projection (Fig. 1, lower portion of element 204).

    PNG
    media_image2.png
    701
    1278
    media_image2.png
    Greyscale

Regarding to claim 2, Daugherty teaches the second carrier is disposed so as to support the wafer without adhesive between a bottom of the wafer and the second carrier (Fig. 1, no adhesive material between element 206 and carrier 204).
Regarding to claim 3, Daugherty teaches the first segment of the first carrier comprises:
a first cladding layer (please see the attached figure below);
a second cladding layer (please see the attached figure below); and
a core layer between the first cladding layer and the second cladding layer (please see the attached figure below),
wherein the first cladding layer is dimensioned so as to be shorter in length than each of the second cladding layer and the core layer (please see the attached figure below).

    PNG
    media_image3.png
    594
    1400
    media_image3.png
    Greyscale

Regarding to claim 5, Daugherty teaches the opening is structured such that a distance between the first cladding layer of the first segment and a first cladding layer of the second segment exceeds a distance between the second cladding layer of the first segment and a second cladding layer of the second segment (please see the attached figure below).

    PNG
    media_image4.png
    655
    1427
    media_image4.png
    Greyscale

Regarding to claim 6, Daugherty teaches each of the first and the second segments of the first carrier comprises:
a first cladding layer (please see the attached figure below
a second cladding layer (please see the attached figure below); and
a core layer between the first cladding layer and the second cladding layer (please see the attached figure below),
wherein the first cladding layer is dimensioned so as to be shorter in length than each of the second cladding layer and the core layer (please see the attached figure below).

    PNG
    media_image3.png
    594
    1400
    media_image3.png
    Greyscale

Regarding to claim 7, Daugherty teaches the first carrier is structured to support the wafer when the second carrier is detached from the first carrier (Fig. 2, when the second carrier 204 is detached from the first carrier 208, the first carrier 208 supports the wafer 206. In other words, wafer 206 is still supported by the first carrier 208 without an existing of the second carrier 204).
Regarding to claim 8, Daugherty teaches the opening is formed as a tee (Fig. 2).
Regarding to claim 9, Daugherty teaches the first carrier is structured to maintain a position of the wafer when the first carrier is inverted, with the wafer being accommodated in the opening (Fig. 2, when the second carrier 204 is inverted, the first carrier 208 maintains position of the wafer 206. In other words, wafer 206 is still maintained in position by the first carrier 208 without a present of the second carrier 204
Regarding to claim 10, Daugherty teaches a plurality of openings (please see the attached figure below).

    PNG
    media_image5.png
    685
    1411
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Daugherty (U.S. Patent No. 6,344,105), as applied to claims 1 and 3 above.
Regarding to claim 11, in Fig. 2, Daugherty apparently indicates a ratio of a thickness of the core layer to a thickness of the first carrier is at least about 0.8. However, Daugherty is silent as to the thicknesses in the text. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a ratio of a thickness of the core layer to a thickness of the first carrier to be at least about 0.8 in order to In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 4, the prior art fails to anticipate or render obvious the claimed limitations including “each of the first cladding layer, the second cladding layer, and the core layer comprises glass, the core layer having a coefficient of thermal expansion which is greater than a coefficient of thermal expansion of the first cladding layer or the second cladding layer” in combination with the limitations recited in claim 1 and in claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828